NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                   PIERRE CORTEZ WILLIAMS, Appellant.

                              No. 1 CA-CR 18-0475
                                FILED 1-15-2019


            Appeal from the Superior Court in Yavapai County
                        No. V1300CR201780304
              The Honorable Christopher L. Kottke, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

M. Alex Harris, P.C., Chino Valley
By M. Alex Harris
Counsel for Appellant
                            STATE v. WILLIAMS
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Vice Chief Judge Peter B. Swann and Judge David D. Weinzweig
joined.


J O N E S, Judge:

¶1             Pierre Williams appeals his convictions and sentences for two
counts of aggravated driving under the influence (DUI). After searching
the entire record, Williams’ defense counsel identified no arguable question
of law that is not frivolous. Therefore, in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), defense
counsel asks this Court to search the record for fundamental error.
Williams was granted an opportunity to file a supplemental brief in propria
persona but did not do so. After reviewing the entire record, we find no
error. Accordingly, Williams’ convictions and sentences are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2             On April 6, 2017, a Yavapai County Sheriff’s Office deputy
observed a vehicle reversing down a residential street in Rimrock with only
one operating headlight.1 Around 9:00 p.m., the deputy contacted the
driver and sole occupant of the vehicle, later identified as Williams, who
admitted both that his license was suspended and that he had drank alcohol
earlier in the day. After Williams exhibited signs of alcohol impairment
during field sobriety tests and refused to voluntarily submit to a blood
draw, the deputy arrested him on suspicion of DUI and obtained a warrant
for a blood sample.

¶3           A blood sample was drawn at 12:05 a.m. Subsequent testing
indicated Williams’ blood alcohol concentration (BAC) at that time was
0.134. A forensic scientist performed a retrograde extrapolation, ultimately
determining Williams’ BAC would have been between 0.146 and 0.170
within two hours of his having been observed driving. The State charged


1      “We view the facts in the light most favorable to sustaining the
convictions with all reasonable inferences resolved against the defendant.”
State v. Harm, 236 Ariz. 402, 404, ¶ 2 n.2 (App. 2015) (quoting State v.
Valencia, 186 Ariz. 493, 495 (App. 1996)).


                                       2
                            STATE v. WILLIAMS
                            Decision of the Court

Williams with two counts of aggravated DUI. At trial, Williams stipulated
that his privilege to drive within Arizona was suspended and that he was
aware of that suspension at the time of the stop.

¶4             After Williams moved unsuccessfully for judgment of
acquittal, the jury convicted Williams on both counts. The trial court found
the State proved three prior felony offenses, sentenced Williams to
concurrent, slightly mitigated terms of nine years’ imprisonment, and gave
him credit for seventy-seven days of presentence incarceration. Williams
timely appealed, and we have jurisdiction pursuant to Arizona Revised
Statutes (A.R.S.) §§ 12-120.21(A)(1),2 13-4031, and -4033(A)(1).

                                DISCUSSION

¶5            Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”). A person is guilty of aggravated DUI if the person
violates A.R.S. §§ 28-1381, -1382, or -1383, “while the person’s driver license
or privilege to drive is suspended, canceled, revoked or refused.” A.R.S.
§ 28-1383(A)(1). Here, Williams was charged with and convicted of two
separate counts of aggravated DUI: one for violating A.R.S. § 28-1381(A)(1)
— driving “[w]hile under the influence of intoxicating liquor . . . [and]
impaired to the slightest degree” — while his license was suspended, and
the other for violating A.R.S. § 28-1381(A)(2) — driving with “an alcohol
concentration of 0.08 or more within two hours of driving” — while his
license was suspended. The record contains sufficient evidence upon
which a jury could determine beyond a reasonable doubt that Williams was
guilty of both offenses.

¶6            All the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Williams
was represented by counsel at all stages of the proceedings. See State v.
Conner, 163 Ariz. 97, 104 (1990) (right to counsel at critical stages) (citations
omitted). Williams was present at all critical stages, with the exception of a
pretrial conference where his presence was waived and short portions of
the trial from which he knowingly and voluntarily absented himself. State
v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present at critical stages). The
jury was properly comprised of eight jurors, and the record shows no
evidence of jury misconduct. See A.R.S. § 21-102(B); Ariz. R. Crim. P.


2      Absent material changes from the relevant date, we cite the current
version of rules and statutes.



                                       3
                            STATE v. WILLIAMS
                            Decision of the Court

18.1(a). The trial court properly instructed the jury on the elements of the
charged offenses, the State’s burden of proof, and Williams’ presumption
of innocence. Williams was given an opportunity to speak at the sentencing
hearing, and the court stated on the record the evidence and materials it
considered and the factors it found in imposing the sentences. See Ariz. R.
Crim. P. 26.9, 26.10. Additionally, the sentences were within the statutory
limits. See A.R.S. § 13-703(C), (J).

                               CONCLUSION

¶7            Williams’ convictions and sentences are affirmed.

¶8             Defense counsel’s obligations pertaining to Williams’
representation in this appeal have ended. Defense counsel need do no more
than inform Williams of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85 (1984).

¶9             Williams has thirty days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review. See Ariz.
R. Crim. P. 31.21. Upon the Court’s own motion, we also grant Williams
thirty days from the date of this decision to file an in propria persona motion
for reconsideration.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4